                 Case 1:19-cv-10436-ER Document 34 Filed 07/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PATRICE CHAMBERS, on behalf of herself and all                         Civil Action No. 1:19-cv-10436-ER
others similarly situated,
                                                                       Hon. Edgardo Ramos
                    Plaintiff,
                                                                       RESPONSE TO PLAINTIFF’S
           vs.                                                         THIRD NOTICE OF
                                                                       SUPPLEMENTAL AUTHORITY
HSBC BANK USA, N.A.,                                                   IN SUPPORT OF OPPOSITION
                                                                       TO MOTION TO DISMISS
                                     Defendant.



           Plaintiff’s Third Notice of Supplemental Authority (the “Notice”) fails to submit any

pertinent or persuasive authority in support of her Opposition to HSBC’s Motion to Dismiss. 1

Nothing in the Notice therefore changes the conclusion that Plaintiff’s Complaint should be

dismissed in its entirety and with prejudice.

           Plaintiff again relies on fundamentally distinguishable opinions addressing agreements

that, unlike HSBC’s Rules and Disclosures, failed to define the term “item.” For example, in

Darty v. Scott Credit Union, No. 19L0793 (St. Clair Cty. Cir. Ct., Ill. June 24, 2020), the

agreement between plaintiff and the defendant credit union indicated that plaintiff’s account

“may be subject to a charge for each item regardless of whether we pay or return the item.”

(Dkt. No. 33-1 at 13 of 18.) However, the court’s denial of defendant’s motion to dismiss

expressly turned, in part, on the fact that the term “item” was not defined in the operative

agreement. (Id. 33-1 at 15-16 of 18.) Indeed, the court noted that “various courts have also

denied motions to dismiss when the term ‘item’ is undefined by the financial institution, as is the

case here.” (Id. at 15 of 18.)


1
    Capitalized terms are used herein as defined in the Motion. (ECF No. 19.)

                                                          -1-
LA 52328960
              Case 1:19-cv-10436-ER Document 34 Filed 07/20/20 Page 2 of 3




        The operative agreement in Brown v. Educators Credit Union, No. 2019CV1814 (Racine

Cty. Cir. Ct. Wis. July 1, 2020), similarly failed to define the term “item.” (See Dkt. No. 33-2 at

3 of 3.) Additionally, in Brown, the defendant credit union argued it was authorized to assess an

NSF fee each time a transaction was submitted by a merchant because the operative agreement

permitted an NSF fee “on any day” a request for payment was made on a transaction. (Id.) This

provision stands in contrast to HSBC’s Rules and Disclosures, which authorizes the assessment

of an NSF fee “[f]or each withdrawal, check, electronic funds transfer or other item that

overdraws [Plaintiff’s] account.” (Compl. Ex A at 2.)

        The opinion in Baptiste v. GTE Federal Credit Union, No. 20-CA-002728 (Hillsborough

Cty., Fla. July 8 2020), is no different. There, the court denied plaintiff’s motion to dismiss after

concluding that “based on the four corners of the Complaint and attachments, item is a term

subject to multiple possible constructions in its application to the contract between [p]laintiff and

[defendant].” (Dkt. No. 33-4 at 6 of 13 (emphasis in original).) Unlike the agreements at issue

in Darty, Brown, and Baptiste, the Rules and Disclosures governing Plaintiff’s Account

expressly define an “item” to include “electronic items or transactions, including . . . pre-

authorized payments or transfers, ACH transactions, and any other instruments or instructions for

the payment, transfer or withdrawal of funds “ and further permit HSBC to charge an NSF fee

“[f]or each withdrawal, check, electronic funds transfer or other item that overdraws your

account.” (Compl. Ex. B at 4; id. Ex A at 2.) As a result, under the plain language of the Rules

and Disclosures, each payment request made to HSBC is a separate “item,” potentially subject to

an NSF fee, defeating Plaintiff’s claims. More importantly, the ambiguities resulting in denials

of the motions to dismiss in Darty, Brown, and Baptiste (as well as the authorities submitted by

Plaintiff’s Second Notice of Supplemental Authorities) are irrefutably not present here, rendering




LA 52328960
              Case 1:19-cv-10436-ER Document 34 Filed 07/20/20 Page 3 of 3




those decisions inapposite to the pending Motion and offering no support whatsoever to

Plaintiff’s Opposition.

        Finally, the order in Garciga v. South Florida Educ. Fed. Credit Union, No. 2020-

000733- CA-01 (Miami-Dade Cty., Fla. June 19, 2020), submitted by Plaintiff, is of no

persuasive value whatsoever. That order merely held that “[t]he Motion to Dismiss is DENIED

. . . for the reasons stated on the record.” (Dkt. No. 33-3 at 2 of 3.) However, Plaintiff does not

submit that separate “record” and that case is therefore of no relevance here.


Dated: New York, New York                          STROOCK & STROOCK & LAVAN LLP
       July 20, 2020

                                                   By: /s/   James L. Bernard

                                                   James L. Bernard
                                                   Raymond A. Garcia
                                                   180 Maiden Lane
                                                   New York, New York 10038
                                                   Telephone: 212-806-5400
                                                   Email: jbernard@stroock.com
                                                   Email: rgarcia@stroock.com

                                                   Attorneys for Defendant
                                                   HSBC Bank USA, N.A.




LA 52328960
